69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dixie L. SPIDLE, Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Appellee.
No. 95-2226.
United States Court of Appeals, Eighth Circuit.
Nov. 6, 1995.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Dixie L. Spidle appeals from a judgment of the district court1 granting summary judgment in favor of State Farm Mutual Automobile Insurance Company.  For the reasons set forth in parts II.  A. and B. of Warford v. State Farm Mut. Auto.  Ins. Co., No. 95-1238, slip op. at 2-5 (8th Cir.  Nov.--, 1995), we affirm.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas